IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                           PD-1373-09


                             RONNIE DUANE MASON, Appellant

                                                  v.

                                    THE STATE OF TEXAS


                ON DISCRETIONARY REVIEW OF CASE 07-07-0383-CR OF
                        THE SEVENTH COURT OF APPEALS,
                               POTTER COUNTY


       WOMACK , J., filed a concurring opinion.


       Although I join the Court’s judgment, I would follow the reasoning of the Supreme

Court’s opinion in United States v. Mechanik, 475 U.S. 66, which this Court’s opinion quotes

(ante, at 8), rather than Justice O’Connor’s concurring opinion.


Filed October 6, 2010.
Publish.